 

Exhibit 10.24

 

THIRD AMENDED AND RESTATED

 

SHAREHOLDERS’ AGREEMENT

 

 

 

Media General, Inc.

 

MediaNews Group, Inc.

 

Denver Newspapers, Inc.

 

 

June 30, 1999



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

    

Page

--------------------------------------------------------------------------------

Table of Contents

  

i

LIST OF EXHIBITS

  

iv

1.

  

SALE OR TRANSFER OF STOCK

  

3

         

1.01

  

Additional Securities

  

3

         

1.02

  

Restrictions

  

3

         

1.03

  

Permitted Transfers

  

4

         

1.04

  

Transferees Bound

  

5

         

1.05

  

Termination of Restrictions

  

6

2.

  

ANI’S AND THE COMPANY’S RIGHT OF FIRST PURCHASE IN CONNECTION WITH PROPOSED
PUBLIC OFFERINGS AND RULE 144 SALES BY CLASS A SHAREHOLDERS

  

7

         

2.01

  

Proposed Public Offerings by Class A Shareholders

  

7

         

2.02

  

Proposed Rule 144 Sales by the Class A Shareholders

  

8

3.

  

SHAREHOLDER’S OPTION TO PURCHASE COMMON STOCK; DRAG-ALONG AND TAG-ALONG RIGHTS

  

10

         

3.01

  

Option to Purchase

  

10

         

3.02

  

Required Notice

  

11

         

3.03

  

Exercise and Scope of Exercise

  

12

         

3.04

  

Bona Fide Non-Cash Third Party Offers

  

12

         

3.05

  

Failure To Exercise

  

14

         

3.06

  

Drag-Along Rights

  

15

         

3.07

  

Tag-Along Rights

  

16

 

-i-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

    

Page

--------------------------------------------------------------------------------

         

3.08

  

Payment of Purchase Price and Closing of the Transfer of Shares of Common Stock

  

18

4.

  

PUT AND CALL OPTIONS

  

19

         

4.01

  

Put Option

  

19

         

4.02

  

Put Option Term

  

19

         

4.03

  

Call Option

  

20

         

4.04

  

Call Option Term

  

20

         

4.05

  

Determination of Put/Call Purchase Price

  

20

         

4.06

  

Put Option Closing

  

22

         

4.07

  

Deferral of the Put Option Closing

  

22

5.

  

RESTRICTIVE LEGEND

  

23

         

5.01

  

Form of Legend

  

23

         

5.02

  

Removal of Legend

  

24

6.

  

GENERAL COVENANTS

  

24

         

6.01

  

Applicability of Covenants

  

24

         

6.02

  

Affirmative Covenants

  

25

         

6.03

  

Governance Rights

  

30

7.

  

PREEMPTIVE RIGHTS

  

37

8.

  

MISCELLANEOUS

  

39

         

8.01

  

Indemnification

  

39

         

8.02

  

Notices

  

39

         

8.03

  

Entire Agreement

  

41

         

8.04

  

Successors and Assigns

  

41

         

8.05

  

Brokers and Expenses

  

41

 

-ii-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

    

Page

--------------------------------------------------------------------------------

         

8.06

  

Waivers

  

42

         

8.07

  

Announcement

  

42

         

8.08

  

Captions and Pronouns

  

42

         

8.09

  

Choice of Law

  

43

         

8.10

  

Registration Rights

  

43

         

8.11

  

Facsimile Signatures; Counterparts

  

43

         

8.12

  

Equitable Relief

  

43

 

-iii-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

    

Page

--------------------------------------------------------------------------------

EXHIBITS

         

EXHIBIT A—Registration Rights

         

EXHIBIT B—Preliminary Budget

    

 

-iv-



--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED

SHAREHOLDERS’ AGREEMENT

 

This Third Amended and Restated Shareholders’ Agreement (this “Agreement”) is
made as of this 30th day of June, 1999, by and among Media General, Inc., a
Virginia corporation (“Media General”), MediaNews Group, Inc., a Delaware
corporation (“ANI”), and Denver Newspapers, Inc., a Delaware corporation (the
“Company”), amending and restating the Second Amended and Restated Stock and
Warrant Purchase and Shareholders’ Agreement, dated May 20, 1994 (the “Second
Shareholders’ Agreement”), among Media General, ANI and the Company. (Media
General, ANI and the Company are sometimes collectively referred to herein as
the “Parties”, and Media General and ANI are sometimes individually referred to
herein as a “Shareholder” and collectively as the “Shareholders” and the holders
of the Class A Common Stock (as hereafter defined) (other than those to whom
shares of Class A Common Stock are Transferred (as defined below) pursuant to
Section 1.03(e)) are sometimes individually referred to herein as a “Class A
Shareholder” and collectively as the “Class A Shareholders”). Following the
Contribution (as defined below), Garden State Newspapers, Inc., a Delaware
corporation (“Garden State”), will succeed to ANI’s rights and obligations
hereunder and all references to ANI herein will be deemed to be references to
Garden State (unless the context requires otherwise).

 

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of June 30,
1999 (the “Stock Purchase Agreement”), between Media General and ANI, Media
General will sell to ANI and ANI will purchase from Media General, twenty (20)
shares of Class A common stock, par value $1.00 per share, of the Company (the
“Class A Common Stock”)



--------------------------------------------------------------------------------

owned by Media General, which, in accordance with the Second Amended and
Restated Certificate of Incorporation of the Company, will immediately be
converted, on a share for share basis, into shares of Class B common stock, par
value $1.00 per share, of the Company (“Class B Common Stock”);

 

WHEREAS, Media General will continue to own twenty (20) shares of Class A Common
Stock, which shares will comprise all of the remaining issued and outstanding
shares of Class A Common Stock of the Company on such date (the Class A Common
Stock and the Class B Common Stock are sometimes collectively referred to herein
as the “Common Stock”);

 

WHEREAS, concurrently with the closing under the Stock Purchase Agreement (the
“Closing”), the Shareholders amended and restated the Second Amended and
Restated Certificate of Incorporation of the Company (as so amended and restated
and as may be further amended and restated from time to time, the “Certificate
of Incorporation”), and amended and restated the Restated Bylaws of the Company
(as so amended and restated and as may be further amended and restated from time
to time, the “Bylaws”);

 

WHEREAS, it is contemplated that ANI will Transfer (as defined below) its shares
of Common Stock to Garden State, a wholly-owned subsidiary of ANI (the
“Contribution”), whereupon Garden State will succeed to ANI’s rights and
obligations hereunder, and that subsequent to such Transfer Garden State will
merge with ANI (the “ANI Merger”);

 

WHEREAS, as soon after the Closing as is practicable, it is contemplated that
The Denver Post Corporation, a Colorado corporation and a wholly-owned
subsidiary of the Company (“The Denver Post”), will merge with and into the
Company, with the Company being the surviving corporation;

 

-2-



--------------------------------------------------------------------------------

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
ANI, Media General and the Company are entering into a Tax Sharing Agreement
(the “Tax Sharing Agreement”); and

 

WHEREAS, in consideration of the consummation of the transactions contemplated
by the Stock Purchase Agreement, ANI, Media General and the Company wish to
amend and restate the Second Shareholders’ Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto mutually agree to amend and restate the
Second Shareholders’ Agreement to read in full as set forth herein:

 

1. SALE OR TRANSFER OF STOCK

 

1.01 Additional Securities. The Parties hereby agree that, except as provided in
the Registration Rights, attached as Exhibit A to this Agreement (the
“Registration Rights”), and other than for (i) the issuance of shares of Class B
Common Stock solely in exchange for Class A Common Stock, on a share for share
basis, as authorized by the Certificate of Incorporation, and (ii) the issuance
of securities or obligations authorized by the Board of Directors of the Company
in the manner provided by Section 6.03(b) hereof, the Company shall not
hereafter issue or create and shall not permit any subsidiary of the Company to
issue or create, equity securities of the Company or any subsidiary or
securities convertible into equity securities of the Company or any subsidiary,
or incur any obligation to issue additional equity securities or securities
convertible into equity securities of the Company or any subsidiary of the
Company.

 

1.02 Restrictions. No Shareholder shall sell, transfer, assign, pledge, give
away or otherwise dispose of, alienate, or encumber in any manner any interest
in any shares of any class, now or hereafter authorized of the Common Stock
(each, a “Transfer”) owned from time to

 

-3-



--------------------------------------------------------------------------------

time by such Shareholder except (i) with the prior written consent of the other
Parties, which may be granted or withheld in the sole and absolute discretion of
such other Parties, or (ii) as authorized by Section 1.03 hereof. Any attempt to
Transfer any of shares of Common Stock in violation of this Agreement shall be
void and of no effect and shall not be recognized or recorded in the stock
transfer books of the Company.

 

1.03 Permitted Transfers. The following Transfers of shares of Common Stock are
permitted:

 

(a) ANI may Transfer shares of Common Stock to Garden State and Garden State may
transfer shares of Common Stock to MediaNews Group, Inc. in the ANI Merger.

 

(b) Media General may Transfer shares of Common Stock to any business entity
controlled (directly or indirectly) by Media General or the D. Tennant Bryan
Media General Trust or any beneficiaries thereof.

 

(c) ANI may Transfer shares of Common Stock to Media General and Media General
may Transfer shares of Common Stock to ANI.

 

(d) Subject to its having complied with the provisions of Article 3 hereof (to
the extent applicable), any Shareholder may Transfer shares of Common Stock to
third parties (other than in public offerings or pursuant to Rule 144 under the
Securities Act (as defined below)).

 

(e) Subject to its having complied with the provisions of Article 2 hereof, any
Class A Shareholder may Transfer shares of Common Stock to third parties in a
public offering registered under the Securities Act of 1933, as amended (the
“Securities Act”), or

 

-4-



--------------------------------------------------------------------------------

(following an initial public offering by the Company) pursuant to Rule 144 under
the Securities Act.

 

(f) ANI may Transfer shares of Common Stock to third parties in a public
offering registered under the Securities Act, or (following an initial public
offering by the Company) pursuant to Rule 144 under the Securities Act.

 

(g) ANI may pledge and grant security interests, liens and other encumbrances on
shares of the Common Stock in order to secure the obligations of itself and its
affiliates (including the Company and its subsidiaries) under and in respect of
indebtedness of ANI and its affiliates (including the Company and its
subsidiaries) to unaffiliated third party bank lenders (“Bank Lenders”) and
agreements and instruments governing such indebtedness with such Bank Lenders
(“Bank Documents”). In the event the Bank Lenders of such debt (or their agents)
foreclose on such shares (or otherwise acquires such shares pursuant to the
exercise of its remedies under the Bank Documents), they (and all of their
subsequent transferees) shall take such shares free of the terms, conditions and
restrictions (as well as any options and rights) set forth in this Agreement,
but, notwithstanding Section 1.05 hereof, and without limitation of ANI’s right
to assign its rights thereunder, ANI shall continue to be bound by its
obligations under Sections 4.01,4.02, 4.05, 4.06 and 4.07 of this Agreement.

 

1.04 Transferees Bound. All transferees of shares of Common Stock permitted by
Section 1.03 (other than a Transfer permitted by Sections 1.03(e), 1.03(f) or
1.03(g)) shall take such shares subject to all of the terms, conditions and
restrictions set forth in this Agreement, and shall be entitled to such rights
and benefits under this Agreement as its transferor shall have transferred to
it, provided that in the case of a Transfer by Media General (or any other Class
A Shareholder) (x) to a transferee other than ANI and its affiliates (or other
than as

 

-5-



--------------------------------------------------------------------------------

permitted pursuant to Section 1.03(e)), the Call Option and the Put Option (each
as defined in Article 4 below) shall under all circumstances bind the
transferees or (y) to ANI and its affiliates, the rights, benefits and
obligations hereunder in respect of such shares shall not be retained by Media
General (or such Class A Shareholder) and (ii) it shall be a condition to the
effectiveness of each such Transfer that the transferee execute an instrument in
form and substance reasonably satisfactory to the Shareholders by which it
agrees to become a party to this Agreement (and be bound by such terms,
conditions and restrictions as if it were the transferring Shareholder). Any
right or benefit afforded Class A Shareholders hereunder will not extend to
Class A Shareholders who receive their shares in a Transfer described in Section
1.03(e). Transferees in Transfers permitted by Section 1.03(e), 1.03(f) or
1.03(g) shall take such shares of Common Stock free of the terms, conditions and
restrictions set forth in this Agreement. In the event that a third-party holder
of shares of Common Stock shall become a party hereto, the Parties shall amend
this Agreement so that the terms, conditions and restrictions set forth herein
apply to the new party mutatis mutandis.

 

1.05 Termination of Restrictions. The rights, obligations and restrictions of
this Agreement shall terminate as to any Shareholder at such time as such
Shareholder no longer holds any Common Stock; provided, that (x) such
Shareholder shall not be released from (and shall remain responsible for) all
obligations accrued and any liability in respect of any breach of this Agreement
occurring prior to such time, (y) indemnification rights and obligations in
respect of the Registration Rights will survive in respect of registrations
theretofore effected and (z) without limitation of ANI’s right to assign its
rights thereunder, ANI shall not be released from its obligations under Sections
4.01, 4.02,4.05, 4.06 and 4.07 of this Agreement if it ceases to be a
Shareholder.

 

-6-



--------------------------------------------------------------------------------

 

  2.   ANI’S AND THE COMPANY’S RIGHT OF FIRST PURCHASE IN CONNECTION WITH
PROPOSED PUBLIC OFFERINGS AND RULE 144 SALES BY CLASS A SHAREHOLDERS

 

2.01 Proposed Public Offerings by Class A Shareholders. If a Class A
Shareholders desires to sell any of its Common Stock in a public offering to be
registered under the Securities Act (a “Public Offering Shareholder”), it shall
deliver to ANI and the Company written notice of such desire (a “Notice of
Proposed Public Offering”), describing the Common Stock proposed to be sold in
such offering (the “Publicly Offered Shares”), the proposed effective date, and
the proposed price per share of such public offering (the “Proposed Offering
Price”). The Notice of Proposed Public Offering shall constitute an option for
first ANI and then the Company, to purchase all, but not less than all, of the
Publicly Offered Shares at the Proposed Offering Price, payable in cash.
Exercise of such option shall be made by ANI or the Company, as the case may be,
giving written notice of such exercise (the “Public Offering Exercise Notice”)
to the Public Offering Shareholder not more than thirty (30) days after receipt
of the Notice of Proposed Public Offering. Such Public Offering Exercise Notice
shall set forth a closing date, which shall be not less than ten (10) nor more
than ninety (90) days after the date of the Public Offering Exercise Notice. If
no Public Offering Exercise Notice is timely given or the Public Offering
Exercise Notice is given with respect to less than all of the Publicly Offered
Shares to which the Notice of Proposed Public Offering relates, the Public
Offering Shareholder may, at any time within six months immediately following
the later of (i) the date the registration statement in respect of such public
offering is declared effective by the Securities and Exchange Commission (the
“SEC”) or (ii) the expiration of the period during which the Public Offering
Exercise Notice could be given (or such prior date as ANI and the Company shall
in writing advise the Public Offering Shareholder of their election not to
exercise the right of first purchase

 

-7-



--------------------------------------------------------------------------------

set forth in this Section 2.01), sell the Publicly Offered Shares in a public
offering registered under the Securities Act; provided, however, that (y) any
such public offering shall be at a price per share or other unit not less than
90% of the Proposed Offering Price, and (z) if such price (the “Public Offering
Revised Price”) shall be less than 90% of the Proposed Offering Price, then the
Public Offering Shareholder shall deliver to ANI and the Company written notice
of such Public Offering Revised Price (the “Notice of Public Offering Revised
Price”), the Public Offering Shareholder shall not sell the Publicly Offered
Shares until the 10-day period described in the next sentence has expired
(without ANI having exercised the option described in the next sentence), and
this proviso shall apply to any such sale (for which purpose the Proposed
Offering Price shall be the Public Offering Revised Price). The Notice of Public
Offering Revised Price shall constitute an option for first ANI and then the
Company, to purchase all, but not less than all, of the Publicly Offered Shares
subject to such Notice of Proposed Public Offering at a price equal to 110% of
the Public Offering Revised Price, payable in cash, which option may be
exercised only during the 10-day period beginning on the day after receipt by
ANI and the Company of the Notice of Public Offering Revised Price from the
Public Offering Shareholder.

 

2.02 Proposed Rule 144 Sales by the Class A Shareholders. If following an
initial public offering by the Company, a Class A Shareholder desires to sell
any of its Common Stock pursuant to Rule 144 under the Securities Act (a “144
Shareholder”), it shall deliver to ANI and the Company written notice of such
desire (a “Notice of Proposed 144 Sale”), describing the Common Stock proposed
to be sold in such offering (the “Offered 144 Shares”) and the proposed purchase
price per share of the Offered 144 Shares (the “Proposed Sale Price”). The
Notice of Proposed 144 Sale shall constitute an option for first ANI and then
the Company, to purchase all, but not less than all, of the Offered 144 Shares
at the Proposed Sale Price,

 

-8-



--------------------------------------------------------------------------------

payable in cash. Exercise of such option shall be made by ANI or the Company, as
the case may be, giving written notice of such exercise (the “144 Exercise
Notice”) to the 144 Shareholder not more than thirty (30) days after receipt of
the Notice of Proposed 144 Sale. Such 144 Exercise Notice shall set forth a
closing date, which shall be not less than ten (10) nor more than ninety (90)
days after the date of the 144 Exercise Notice. If no 144 Exercise Notice is
timely given or the 144 Exercise Notice is given with respect to less than all
of the Offered 144 Shares to which the 144 Exercise Notice relates, the 144
Shareholder may, at any time within thirty (30) days immediately following the
expiration of the period during which the 144 Exercise Notice could be given (or
such prior date as ANI and the Company shall in writing advise the 144
Shareholder of their election not to exercise the right of first purchase set
forth in this Section 2.02), sell the Offered 144 Shares pursuant to Rule 144;
provided, however, that (y) any such sale shall be for a price per share or
other unit not less than 90% of the Proposed Sale Price, and (z) if such price
(the “144 Revised Price”) shall be less than 90% of the Proposed Sale Price,
then the 144 Shareholder shall deliver to ANI and the Company written notice of
such 144 Revised Price (the “Notice of 144 Revised Price”), the 144 Shareholder
shall not sell the Offered 144 Shares until the 10-day period described in the
next sentence has expired (without ANI having exercised the option described in
the next sentence) and this proviso shall apply to any such sale (for which
purpose the Proposed Sale Price shall be the 144 Revised Price). The Notice of
144 Revised Price shall constitute an option for first ANI and then the Company,
to purchase all, but not less than all, of the Offered 144 Shares subject to
such Notice of Proposed 144 Sale at a price equal to 110% of the 144 Revised
Price, payable in cash, which option may be exercised only during the

 

-9-



--------------------------------------------------------------------------------

10-day period beginning on the day after receipt by ANI and the Company of the
Notice of 144 Revised Price from the 144 Shareholder.

 

  3.   SHAREHOLDER’S OPTION TO PURCHASE COMMON STOCK; DRAG-ALONG AND TAG-ALONG
RIGHTS

 

3.01 Option to Purchase. Except as otherwise expressly authorized pursuant to
Section 1.03, should any Shareholder desire to Transfer all or any part of such
Shareholder’s Common Stock (in such context, the “Selling Shareholder”) to a
third-party transferee, whether the Selling Shareholder desires to initiate a
disposition or is responding affirmatively to an offer to purchase, before doing
so the Selling Shareholder shall first permit ANI (in the case of a Transfer by
Class A Shareholders) or the Class A Shareholders (in the case of a Transfer by
ANI) (in such context, the “Remaining Shareholders”) to exercise a first option
to purchase (the “First Purchase Option”) the shares of Common Stock which the
Selling Shareholder desires to Transfer, in accordance with the provisions of
this Article 3. Nothing in this Agreement shall be deemed to restrict or
prohibit a Shareholder from soliciting third parties to purchase its Common
Stock prior to offering the same to the Remaining Shareholders, but no sale to a
third party may be consummated until such Common Stock has been offered to the
Remaining Shareholders in accordance with this Article 3 and any such sale to a
third-party pursuant to this Section 3.01 will be subject to the Tag-Along
Rights and (to the extent applicable) Drag-Along Rights described in Sections
3.06 and 3.07. Upon delivery of the First Right of Purchase Notice (as defined
below) by a Selling Shareholder other than ANI, ANI’s right to exercise its
Drag-Along Rights in respect of the shares of Common Stock subject to such First
Right of Purchase Notice and any shares of Common Stock in respect of which (in
connection with the Transfer described in such First Right of Purchase Notice)
any Remaining Shareholder exercises its tag-along rights in accordance with

 

-10-



--------------------------------------------------------------------------------

Section 3.07 (except in respect of a Transfer described in a First Right of
Purchase Notice delivered by ANI prior to the delivery of such First Right of
Purchase Notice by such Selling Shareholder) shall be stayed until the earlier
of (x) the consummation of the Transfer of such shares of Common Stock pursuant
to the First Purchase Option or the consummation of the Transfer described in
such First Right of Purchase Notice and (y) the expiration of the 90-day period
specified in Section 3.05.

 

3.02 Required Notice.

 

(a) Upon deciding to Transfer all or any part of its Common Stock, whether the
Selling Shareholder desires to initiate a disposition or is responding
affirmatively to an offer to purchase, except as otherwise expressly authorized
pursuant to Section 1.03, the Selling Shareholder shall simultaneously notify
the Company and the Remaining Shareholders in writing of its intended
disposition (the “First Right of Purchase Notice”). Such First Right of Purchase
Notices shall be given as provided in Section 8.02 of this Agreement.

 

(b) Such First Right of Purchase Notices shall contain a complete description of
the proposed transaction including (i) the identity of the proposed transferee,
(ii) the purchase price offered (provided, however, that if the purchase offer
is a non-cash offer (in whole or in part) (a “Non-Cash Offer”), instead of the
purchase price, such First Right of Purchase Notices shall instruct the
Remaining Shareholders to contact the Selling Shareholder for purposes of
determining the present cash value of the Non-Cash Offer in accordance with
Section 3.04) (the cash purchase price of Common Stock or the present cash value
of Common Stock offered in a Non-Cash Offer is referred to hereinafter as the
“Purchase Price”), and (iii) all other material terms of such transaction. Such
First Right of Purchase Notices shall also specify whether the Selling
Shareholder is only willing to sell all of its shares of Common Stock, or is

 

-11-



--------------------------------------------------------------------------------

willing to sell only a portion thereof, and such specifications shall control
the scope of any option to purchase such shares thereunder.

 

3.03 Exercise and Scope of Exercise. Upon receipt of a First Right of Purchase
Notice from a Selling Shareholder pursuant to Section 3.02, the Remaining
Shareholders shall thereupon have the First Purchase Option with respect to all,
but not less than all, of the shares Common Stock offered at the Purchase Price.
In the event that more than one Remaining Shareholder exercises the First
Purchase Option, each Remaining Shareholder exercising the First Purchase Option
shall be deemed to have exercised the First Purchase Option in respect of a pro
rata portion of the shares subject to such First Purchase Option (calculated
based upon the number of shares of Common Stock each Remaining Shareholder
desires to purchase pursuant to the First Purchase Option). Except in the case
of a Non-Cash Offer, the First Purchase Option must be exercised by the
Remaining Shareholders within thirty (30) days after receipt of the First Right
of Purchase Notice delivered pursuant to Section 3.02. Any such exercise of a
First Purchase Option by the Remaining Shareholders shall be made within such
30-day period by written notice to the Selling Shareholder, with copy to the
Company, given as provided in Section 8.02 of this Agreement. In the case of a
Non-Cash Offer, the First Purchase Option shall be exercised as set forth in
Section 3.04(e).

 

3.04 Bona Fide Non-Cash Third Party Offers.

 

(a) Upon receipt of a First Right of Purchase Notice which indicates that the
Selling Shareholder has decided to Transfer all or any part of its Common Stock
pursuant to a Non-Cash Offer for such shares of Common Stock, the Remaining
Shareholders and the Selling Shareholder shall promptly consult to determine the
present cash value of such Non-Cash Offer.

 

-12-



--------------------------------------------------------------------------------

(b) If within 30 days of receipt by the Remaining Shareholders of such First
Right of Purchase Notice, the Selling Shareholder and the Remaining Shareholders
cannot agree on the present cash value of such Non-Cash Offer, then within
forty-five (45) days of receipt by the Remaining Shareholders of such First
Right of Purchase Notice, each of the Selling Shareholder and the Remaining
Shareholders shall appoint one qualified independent appraiser knowledgeable in
the appropriate industry to determine the present cash value of the Non-Cash
Offer. If either the Selling Shareholder or the Remaining Shareholders fail to
appoint an appraiser within such 45-day period, then its right to do so shall
lapse, and the appraisal made by the one independent appraiser which is timely
appointed shall be conclusive.

 

(c) If the two appraisers make appraisals of the present cash value of the
Non-Cash Offer, and the higher appraisal does not exceed 110% of the lower
appraisal, the present cash value of the Non-Cash Offer shall be average of such
two appraisals. If the two appraisals are further apart than 10%, the first two
appraisers will select a third qualified independent appraiser knowledgeable in
the appropriate industry within fifteen (15) business days of the date on which
the second appraisal is delivered to the Selling Shareholder and the Remaining
Shareholders. In such case, the cash value of the Non-Cash Offer will be deemed
to be the average of the appraisal delivered by such third appraiser and the one
of the first two appraisals which is closer to such third appraisal. If the
first two appraisals are equidistant from the third appraisal, the third
appraisal shall be final, conclusive and binding on the Parties.

 

(d) Each appraiser appointed pursuant to this Article 3 shall deliver its
appraisal in writing to the Selling Shareholder and the Remaining Shareholders
concurrently within thirty (30) days of its appointment. Each of the Parties
hereto and the Company agrees that it will use its best efforts to provide each
appraiser with such information as such appraiser

 

-13-



--------------------------------------------------------------------------------

may reasonably require in order to complete its appraisal within such 30-day
period. The Selling Shareholder shall pay the fee of the appraiser selected by
it, and the Remaining Shareholders shall pay the fee of the appraiser selected
by it. The fee of any third appraiser shall be divided equally between the
Selling Shareholder and the Remaining Shareholders.

 

(e) In the case of a Non-Cash Offer, the First Purchase Option must be exercised
by the Remaining Shareholders within twenty (20) days after the date on which
the later, in the case of two appraisals, or the last, in the case of three
appraisals, is delivered to the Selling Shareholder and the Remaining
Shareholders pursuant to Section 3.04(d). Any such exercise of a First Purchase
Option by the Remaining Shareholders shall be made within such twenty (20) day
period by written notice to the Selling Shareholder, with copy to the Company,
given as provided in Section 8.02 of this Agreement.

 

3.05 Failure To Exercise. If the Remaining Shareholders fail to exercise their
First Purchase Options within the period specified in Sections 3.03 or 3.04(e)
(the “Exercise Period”), then, subject to Sections 3.06 and 3.07, the Selling
Shareholder shall be free to Transfer the shares of Common Stock specified in
the First Right of Purchase Notice within a 90-day period after the expiration
of the Exercise Period; provided, that (i) the purchase price for such Transfer
is at least equal to (and in the same form as) the Purchase Price at which the
First Purchase Option was offered to the Remaining Shareholders; (ii) the
proposed transferee is the same transferee specified in the First Right of
Purchase Notice; and (iii) the other terms and conditions of such Transfer are
equivalent to the remaining terms and conditions that were specified in the
First Right of Purchase Notice. If the Common Stock is not disposed of within
such 90-day period, then the Selling Shareholders’ rights to Transfer shares of
Common Stock under this Section 3.05 shall lapse, and the Selling Shareholder
must thereafter offer to the

 

-14-



--------------------------------------------------------------------------------

Remaining Shareholders another First Purchase Option if it subsequently wishes
to so Transfer its shares. For purposes of this Section 3.05, a sale shall be
deemed made when closing has occurred, and the transfer agent has been requested
to record the transfer of Common Stock in the stock transfer records of the
Company.

 

3.06 Drag-Along Rights.

 

(a) If the Selling Shareholder is ANI and ANI intends to dispose of shares of
Common Stock constituting not less than 50% of the outstanding Common Stock in a
Transfer to which Section 3.01 applies to a bona fide third party transferee
that is not an Affiliate of ANI, and (i) the Put Option (as defined below) is
not and has not previously been exercised prior to the date on which such Class
A Shareholder receives a First Right of Purchase Notice in accordance with
Section 3.02, (ii) the First Purchase Option has not been exercised in respect
of such First Right of Purchase Notice and (iii) no stay provided for by the
last sentence of Section 3.01 is in effect, then ANI shall have the option to
require each Class A Shareholder that does not exercise Tag-Along Rights set
forth in Section 3.07 with respect to all of its shares of Common Stock (a
“Draggable Shareholder”) to Transfer all of its shares of Common Stock to the
proposed transferee specified in such First Right of Purchase Notice on the same
terms and conditions described therein (the “Drag-Along Rights”) in connection
with the proposed Transfer by ANI of its shares of Common Stock to such
transferee. In connection with such Transfer, no Draggable Shareholder (x) shall
be required to give any representations or warranties or indemnities other than
with respect to itself, its title to the Common Stock and the transfer of such
title to the transferee free and clear of all security interests, encumbrances,
claims, liens or charges of any kind, other than those created by or through
Buyer or its affiliates (“Liens”) (this sentence not being intended to limit a
Draggable Shareholder’s responsibility for any Purchase Price

 

-15-



--------------------------------------------------------------------------------

adjustment or its participation in escrow arrangements), (y) be required to
Transfer a greater percentage of the Common Stock held by it than the lowest
percentage of Common Stock held that is Transferred by ANI and any other
Draggable Shareholder (assuming that all of the Draggable Shareholders comply
with their obligations under this Section 3.06) or (z) be required to Transfer
any of its shares of Common Stock pursuant to ANI’s exercise of such Drag-Along
Right later than six (6) months after delivery of the Drag-Along Notice required
by Section 3.06(b).

 

(b) Upon deciding to exercise the Drag-Along Rights, ANI shall simultaneously
notify the Company and each other Shareholder in writing of its intended
exercise (the “Drag-Along Notices”). Such Drag-Along Notices shall be given as
provided in Section 8.02 of this Agreement.

 

3.07 Tag-Along Rights.

 

(a) Except as otherwise expressly authorized pursuant to Section 1.03, no
Selling Shareholder shall, in any one transaction or series of transactions,
directly or indirectly, Transfer shares of Common Stock unless the terms and
conditions of such Transfer include an offer to the Remaining Shareholders (in
such context, the “Tag-Along Offerees”) to include in the Transfer to such third
party, at the option of each Tag-Along Offeree, such number of shares of Common
Stock owned by such Tag-Along Offeree at the time of such Transfer as determined
in accordance with this Section 3.07 on the same terms and conditions (including
without limitation, the proposed Purchase Price and date of Transfer) as are
available to the Selling Shareholder (the “Tag-Along Rights”).

 

(b) The Tag-Along Offerees shall be entitled to include in the contemplated
Transfer, at the same price and on the same terms as available to the Selling

 

-16-



--------------------------------------------------------------------------------

Shareholder, a number of shares of Common Stock (the “Proportionate Tag-Along
Shares”) up to the product of (i) the quotient determined by dividing the number
of shares of Common Stock to be transferred by the Selling Shareholder to the
third party by the aggregate number of shares of Common Stock owned by the
Selling Shareholder and (ii) the aggregate number of shares of Common Stock
owned by the Tag-Along Offeree.

 

(c) A Tag-Along Offeree may exercise its Tag-Along Rights by delivering written
notice of such exercise (the “Tag-Along Exercise Notice”) to the Selling
Shareholder, by the expiration of the applicable Exercise Period in respect of
such Transfer.

 

(d) In the event that the number of shares of Common Stock proposed to be
Transferred by the Selling Shareholder, plus the proportionate number of shares
of Common Stock proposed to be transferred by the Tag-Along Offerees (the “Total
Transferred Shares”), exceeds the maximum number of shares of Common Stock that
the third party is willing to purchase or otherwise acquire, then the number of
shares of Common Stock to be Transferred by the Selling Shareholder and each
Tag-Along Offeree, respectively, shall be reduced by equal percentages until the
number of Total Transferred Shares equals the maximum number of shares of Common
Stock that the third party is willing to purchase or otherwise acquire; provided
that if such allocation would result in any such Tag-Along Offeree selling or
disposing of less than the minimum number of shares of Common Stock as set forth
in such Tag-Along Offeree’s Tag-Along Exercise Notice, such Tag-Along Exercise
Notice shall be revoked and the shares of Common Stock which such Tag-Along
Offeree would otherwise have been entitled to sell or dispose of to the Third
Party shall be allocated among the Selling Shareholder and the other Tag-Along
Offerees who have given Tag-Along Exercise Notices pro rata (based

 

-17-



--------------------------------------------------------------------------------

on the number of shares of Common Stock they would otherwise have Transferred).
All calculations pursuant to this Section 3.07 shall exclude and ignore any
unissued shares of Common Stock of the Company issuable pursuant to stock
options, warrants and other rights to acquire shares of Common Stock.

 

(e) Each of the Selling Shareholder and the proposed transferee shall have the
right, in its sole discretion, at all times prior to the consummation of the
proposed Transfer giving rise to the Drag-Along Rights and Tag-Along Rights set
forth in Section 3.06 and this Section 3.07, to abandon, rescind, annul,
withdraw or otherwise terminate such Transfer whereupon all Drag-Along Rights
and Tag-Along Rights in respect of such Transfer shall become null and void, and
neither the Selling Shareholder nor the third party shall have any liability or
obligations to the Draggable Shareholders and Tag-Along Offerees with respect
thereto by virtue of such abandonment, rescission, annulment, withdrawal or
termination.

 

3.08 Payment of Purchase Price and Closing of the Transfer of Shares of Common
Stock.

 

(a) Payment for the shares of Common Stock Transferred pursuant to this Article
3 shall be made in one of the following ways: (i) subject to clause (iii) below,
if the Remaining Shareholder exercises its First Purchase Option, the Remaining
Shareholders shall match the same price and payment terms offered by the
proposed third-party transferee (provided, that any non-cash consideration shall
be paid in cash at the present cash value determined pursuant to Section 3.04);
or (ii) if a third-party transferee (other than another Shareholder) purchases
the Remaining Shareholder’s shares of Common Stock pursuant to Section 3.06 or
3.07, such transferee shall match the same price (including the form of the
consideration) and payment terms offered to the Selling Shareholder; or (iii) if
Media General

 

-18-



--------------------------------------------------------------------------------

purchases ANI’s shares of Common Stock, Media General may deliver shares of the
publicly traded common stock of Media General (valued at the average of the
publicly traded closing price for the twenty (20) trading days immediately
preceding the date of delivery) or by a combination thereof in payment of the
Purchase Price (in which case Media General and ANI shall enter into a
registration rights agreement reasonably acceptable to each of them providing
ANI with registration rights in respect of such shares comparable to the
Registration Rights).

 

(b) The closing of a sale of shares of Common Stock to the Remaining
Shareholders pursuant to Section 3.01 shall occur on a date mutually selected by
the Selling Shareholder and the Remaining Shareholders which date is not less
than ten (10) nor more than one hundred twenty (120) days after the date the
Selling Shareholder delivers the First Right of Purchase Notice under Section
3.02 of this Agreement.

 

  4.   PUT AND CALL OPTIONS

 

4.01 Put Option. Media General and each other Class A Shareholder shall have an
option (the “Put Option”) to require ANI to purchase for the Put/Call Purchase
Price (as defined below), in the manner set forth below, all, but not less than
all, of the shares of Common Stock owned by Media General and the other Class A
Shareholders at the time of the exercise of the Put Option. If there is more
than one Class A Shareholder, the decision to exercise the Put Option shall be
made by Media General in its sole discretion or by such other Class A
Shareholder(s) to which Media General shall have assigned such authority
(provided that ANI shall have been given written notice of such assignment of
authority in accordance with Section 8.02)) (the “Authorized Shareholder”).

 

4.02 Put Option Term. The Authorized Shareholder may deliver to ANI in
accordance with Section 8.02 a notice of exercise of the Put Option (the “Put
Exercise Notice”)

 

-19-



--------------------------------------------------------------------------------

no earlier than the second anniversary and no later than the fifth anniversary
of the date hereof. In the event that the Authorized Shareholder has not
delivered a Put Exercise Notice to ANI by the fifth anniversary of the date
hereof, the Put Option shall expire.

 

4.03 Call Option. ANI shall have an option (the “Call Option”) to purchase all,
but not less than all, of the shares of Common Stock owned by Media General and
the other Class A Shareholders at the time of the exercise of the Call Option
for the Put/Call Purchase Price.

 

4.04 Call Option Term. Provided that the Authorized Shareholder has not
theretofore delivered a Put Exercise Notice, ANI may deliver to the Class A
Shareholders in accordance with Section 8.02 a notice of its exercise of the
Call Option (the “Call Exercise Notice”) no earlier than the day after the fifth
anniversary of the date hereof and no later than the sixth anniversary of the
date hereof.

 

4.05 Determination of Put/Call Purchase Price.

 

(a) Within fifteen (15) days of delivery of the Put Exercise Notice or the Call
Exercise Notice, Media General (or, in the case of an exercise of the Put
Option, the Authorized Shareholder, in each case on behalf of the Class A
Shareholders) and ANI shall each select a qualified independent appraiser
knowledgeable in the appropriate industry to determine the fair market value of
the Company based on its full, private market value (such determination is
herein referred to as an “Appraised Fair Market Value”), each of which firms
shall determine the Appraised Fair Market Value of the Company within thirty
(30) days following its selection. In connection with its determination of
Appraised Fair Market Value, each qualified independent appraiser shall deduct
the sum of (i) outstanding Permitted Debt (as defined in Section 6.03), plus
(ii) any other Debt of the Company (and its subsidiaries) the incurrence of
which was

 

-20-



--------------------------------------------------------------------------------

approved by Media General or the Class A Director (as defined in Section
6.02(d)) in accordance with Section 6.03(e), plus (iii) capitalized leases of
the Company (and its subsidiaries) (other than capitalized leases entered into
in violation of Section 6.03(e)).

 

(b) If the lower of the two determinations of Appraised Fair Market Value of the
Company, as calculated by the two (2) qualified independent appraisers selected
by Media General and ANI, is within 20% of the higher, then the “Put/Call
Purchase Price” shall be an amount equal to the Fraction (as defined below),
multiplied by of the average of such two appraisals, which shall be final,
conclusive and binding on the parties. However, if the lower of the appraisals
is not within 20% of the higher, then the two previously chosen qualified
independent appraisers will, within ten (10) days of the completion of their
appraisals, select a third qualified independent appraiser knowledgeable in the
appropriate industry to determine the Appraised Fair Market Value of the Company
within thirty (30) days of the selection of the third appraiser, and the
“Put/Call Purchase Price” shall be an amount equal to the Fraction, multiplied
by (x) the average of the two closest of the three appraisals of Appraised Fair
Market Value or (y) by the middle Appraised Fair Market Value if it is
equidistant form the high and low of the three appraisals, which shall be final,
conclusive and binding on the parties. As used herein, “Fraction” shall mean a
fraction, the numerator of which is the number of shares of Common Stock to be
purchased, and the denominator of which is the number of shares of Common Stock
then outstanding.

 

(c) The Company and the Shareholders shall cooperate with the appraisers in all
respects, including providing the appraisers with all financial statements and
other information required to complete the appraisals. ANI and the Class A
Shareholders shall each bear the cost and expenses of their own appraiser. The
fees, expenses and costs of the third

 

-21-



--------------------------------------------------------------------------------

appraisers shall be borne equally by ANI, on the one hand, and the Class A
Shareholders, on the other hand.

 

4.06 Put Option Closing. Within fifteen (15) business days after the final
determination of the Put/Call Purchase Price, ANI will pay to the Class A
Shareholders by wire transfer of immediately available funds the Put/Call
Purchase Price against delivery of the shares of Common Stock to be sold
pursuant to the Put Option or the Call Option, as the case may be, (the “Option
Shares”) free and clear of all Liens (other than this Agreement) but otherwise
without representation or warranty or other indemnity, together with stock
powers executed in blank with all necessary stock transfer and other documentary
stamps attached. Amounts payable to ANI pursuant to Section 7(e) of the Tax
Sharing Agreement may be offset against the Put/Call Purchase Price as provided
therein. The obligations of the Class A Shareholders to deliver their shares of
Common Stock free and clear of all Liens is several and not joint and no default
by any such Class A Shareholder shall relieve ANI of its obligation to pay the
Put/Call Purchase Price to non-defaulting Class A Shareholders.

 

4.07 Deferral of the Put Option Closing.

 

(a) In the event the Class A Shareholders exercise their Put Option pursuant to
this Article 4, ANI may elect to defer the closing of the purchase of the Option
Shares for up to twelve (12) months from the date on which the closing of such
purchase is otherwise required to occur pursuant to Section 4.06 (the “Deferral
Period”). During the Deferral Period, the Put/Call Purchase Price shall increase
at a rate equal to seven percent (7%) per annum during the first three (3)
months of the Deferral Period, nine percent (9%) per annum during the second
three (3) months of the Deferral Period, eleven percent (11%) per annum during
the third three (3) months of the Deferral Period and thereafter at a rate of
thirteen percent (13%) per

 

-22-



--------------------------------------------------------------------------------

annum until the Put/Call Purchase Price has been paid in full (in each case,
compounded quarterly).

 

(b) In the event that the closing of the purchase of the Option Shares as to
which the Put Option has been exercised has not occurred by the end of the
Deferral Period (other than as a result of a default (including the failure to
transfer its shares of Common Stock as provided in Section 4.06) by a Class A
Shareholder), ANI’s Call Option will terminate in respect of the shares of
Common Stock held by all non-defaulting Class A Shareholders, and ANI will be
deemed to be in breach of the Put Option of such non-defaulting Class A
Shareholders.

 

  5.   RESTRICTIVE LEGEND

 

5.01 Form of legend. All certificates for shares of the Common Stock subject to
this Agreement shall bear the legend set forth below:

 

“Sale, transfer, assignment, pledge, gift or any other disposition, alienation
or encumbrance of the shares represented by this certificate is restricted by
(and shares represented by this certificate are subject to a right of first
purchase and may be subject to certain other rights of purchase by certain
persons pursuant to) the terms of a Third Amended and Restated Shareholders’
Agreement, dated as of June 30,1999, among Media General, Inc., MediaNews Group,
Inc. and the Company, which may be examined at the principal office of the
Company, and such shares may be sold, transferred, assigned, pledged, given or
otherwise disposed of, alienated or encumbered only upon compliance with the
terms of that Agreement.”

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1993 (the “act”) and may not be offered, sold or otherwise
transferred unless and until (i) a registration statement with respect thereto
is effective under the Act or (ii) in the opinion of counsel, which opinion is
reasonably satisfactory in form and in substance to counsel for the Company,
such offer, sale or other transfer is in compliance with the Act and any
applicable state securities laws.”

 

-23-



--------------------------------------------------------------------------------

 

5.02 Removal Of Legend. The first part of the legend set forth in Section 5.01
is intended to ensure compliance with Articles 1, 2, 3 and 4 of this Agreement
and shall be removed by the Company, or by the transfer agent and registrar of
the Company upon the Company’s instructions, from the certificates evidencing
any shares of Common Stock upon Transfer of such shares in connection with a
public offering or Rule 144 sale by ANI in accordance with Section 1.03(f) or
any Class A Shareholder in accordance with Section 1.02(e) or Article 2 or in
connection with a foreclosure described in Section 3.03(g).

 

The second part of the legend set forth in Section 5.01 is intended to ensure
compliance with the Securities Act and shall be removed by the Company, or by
the transfer agent and registrar of the Company upon the Company’s instructions,
from the certificates evidencing shares of Common Stock to which either of
clause (i) or (ii) of such second part of the legend applies when (a) a
registration statement covering the sale of such Common Stock becomes effective
under the Securities Act or (b) the Company receives an opinion of counsel
satisfactory to the Company that such restrictions are no longer required on the
certificates evidencing such Common Stock in order to ensure compliance with the
Securities Act.

 

When the holder of any shares of Common Stock is entitled to have the legend, or
any part thereof, set forth in Section 5.01 removed from the certificates
evidencing such Common Stock, the Company shall, or shall instruct its transfer
agent and registrar to, issue new certificates evidencing such Common Stock in
the name of the holder not bearing the legend, or such part thereof, set forth
in Section 5.01 hereof.

 

  6.   GENERAL COVENANTS

 

6.01 Applicability Of Covenants. The covenants set forth in this Article 6 are
made for the benefit of Media General, as the holder of the Class A Common Stock
and, in the

 

-24-



--------------------------------------------------------------------------------

 

case of Sections 6.02(b), 6.02(c), and 6.02(d)(i), (ii), (iv), (v) and (vi), for
the benefit of ANI, as the holder of the Class B Common Stock. Such covenants
shall also run in favor of any transferee permitted hereunder of the Common
Stock other than any third party transferee (or subsequent transferee) of Common
Stock sold in connection with a public offering or Rule 144 sale.

 

6.02 Affirmative Covenants.

 

(a) ANI and the Company covenant that they shall immediately inform each Class A
Shareholder of any defaults or events of default occurring under any loan
agreement or other instrument governing Debt of either of them or of any of
their respective direct or indirect subsidiaries, in each case, in excess of
$3,000,000, and shall keep each Class A Shareholder informed as to the status of
such defaults or events of default. ANI and the Company shall furnish each Class
A Shareholder with copies of all notices and correspondence received or sent by
either of them or by any of their respective direct or indirect subsidiaries
relating to any such defaults or events of default.

 

(b) ANI and the Company covenant that on October 1 of each year commencing
October 1, 2000 (or the next business day, if such day is not a business day)
(each, a “Payment Date”) all Available Cash (as defined below) shall be applied
to reduce Permitted Debt, with such Available Cash being applied first to
Permitted Debt described in clauses (1), (2) and (3) of the definition of
Permitted Debt. As used herein, “Available Cash” shall mean in respect of a
Payment Date an amount equal to all cash and cash equivalents of the Company and
its subsidiaries in excess of $5,000,000 on such date reduced by (x) amounts
payable pursuant to the Tax Sharing Agreement or to state and local tax
authorities in respect of taxes relating to the fiscal year prior to such
Payment Date and (y) such other amounts as ANI, with the approval of

 

-25-



--------------------------------------------------------------------------------

Media General (not to be unreasonably withheld) determines should be withheld to
meet future expenditures (i) pursuant to the Approved Budget or (ii) which
otherwise have not been incurred in violation of Section 6.03.

 

(c) In the event that the Company lacks sufficient working capital to fund
operating needs, each Shareholder covenants that it will make capital
contributions to the Company to fund such requirements in proportion to its
percentage ownership of the Company’s Common Stock up to an amount equal to
dividends and distributions received by such Shareholder from the Company after
the Closing in respect of shares of Common Stock held by such Shareholder at the
time the capital contribution is to be made, provided (1) that a transferee of
Common Stock pursuant to Sections 1.03(a) or 1.03(b) shall be responsible to
make capital contributions pursuant to this paragraph up to an amount equal to
dividends and distributions received after the Closing by such Shareholder and
all previous holders of such shares in respect of such shares of Common Stock
(that were previously transferred to it pursuant to Sections 1.03(a) or 1.03(b))
and (2) that in the event a Shareholder is required to make a capital
contribution pursuant to this paragraph that is less than the total dividends
and distributions paid after the Closing in respect of the shares of Common
Stock held by it at such time (as a consequence of having acquired its shares
after the Closing), the capital contributions required to be made by the other
Shareholders pursuant to this paragraph will be reduced such that the capital
contributions made by all Shareholders are in proportion to the shares of Common
Stock held by them at such time.

 

(d) The Company and the Shareholders hereby covenant and agree as follows:

 

-26-



--------------------------------------------------------------------------------

 

  (i)   The Shareholders at any annual meeting of stockholders of the Company or
any special meeting at which directors are to be elected (or in any written
consent in lieu of any such meeting), will cast or cause to be cast all their
votes of Common Stock so as to cause the election of one (1) director to be
selected by the holders of Class A Common Stock (the “Class A Director”) and
four (4) directors to be selected by the holders of Class B Common Stock (the
“Class B Directors”), in each case in the manner provided in the Certificate of
Incorporation and Bylaws, for a total of five (5) directors (which shall
constitute the entire Board of Directors of the Company). Media General (so long
as it is a Shareholder) shall have the right to have up to two of its officers
or employees attend all meetings of the Board of Directors of the Company as
observers.

 

  (ii)   If a vacancy with respect to the Class A Director or a Class B Director
should be created on the Board of Directors of the Company for any reason,
including, but not limited to, the death, disability, resignation or removal of
such director, such vacancy will promptly be filled by the holders of Class A
Common Stock, with respect to the Class A Director, or the holders of Class B
Common Stock, with respect to the Class B Director, as the case may be, at a
special meeting called for that purpose (or by a written consent in lieu of such
meeting), and at such special meeting (or by such consent), the Shareholders
shall cast or cause to be cast all of their votes in favor of the replacement
director selected by the Common Shareholders who previously selected the
director whose death, resignation, etc. created the vacancy. No person who,
directly or indirectly, as an employee, director, consultant, or in any other
capacity, is engaged in any newspaper publishing business which is in direct
competition with any newspaper published by the Company or any of its
subsidiaries shall be a director of the Company or any of its subsidiaries or
one of Media General’s observers.

 

  (iii)   The Class A Director shall be (x) a member of each committee
designated by the Board of Directors, (y) a director of each subsidiary of the
Company and (z) entitled to access to the Company’s outside auditors in the
absence

 

-27-



--------------------------------------------------------------------------------

 

         of the designation by the Board of Directors of an audit committee.

 

  (iv)   A majority of the entire Board of Directors of the Company or any of
its subsidiaries shall constitute a quorum for the transaction of business or of
any specified item of business; provided, however, that the presence of the
Class A Director shall be necessary to constitute a quorum at any meeting of any
such Board of Directors as to which any action to be taken (y) was not described
with reasonable specificity as being part of the agenda in the formal written
notice of such meeting or (z) is required to be approved by the Class A Director
pursuant to Section 6.03.

 

  (v)   All directors shall be entitled to attend meetings of the Board of
Directors of the Company and its subsidiaries and committees thereof by
telephone.

 

  (vi)   Each subsidiary of the Company shall have five (5) directors. At any
annual meeting of stockholders of a subsidiary of the Company or any special
meeting at which directors of a subsidiary of the Company are to be elected (or
in any written consent in lieu of such meeting), the Company will cast all of
its votes of capital stock of such subsidiary so that the Class A Director and
the Class B Directors are elected to the Board of Directors of such subsidiary.
If a vacancy with respect to a director of a subsidiary of the Company should be
created for any reason, including, but not limited to, the death, disability,
resignation or removal of such director, such vacancy will promptly be filled by
the Company at a special meeting called for that purpose (or by a written
consent in lieu of such meeting), and at such meeting (or by such consent), the
Company shall cause to be elected a replacement director selected by the Common
Shareholders who previously selected the director whose death, resignation, etc.
created the vacancy.

 

(e) The Company will deliver to each Class A Shareholder:

 

  (i)   within twenty-five (25) days after the end of each month, consolidated
balance sheets of the Company as of the end of such month and related
consolidated statements of earnings and cash flow for such month and for the
fiscal year through the end of such month and for the comparable

 

-28-



--------------------------------------------------------------------------------

 

         month and period of the prior year, certified by the Company’s chief
financial officer as presenting fairly in all material respects the consolidated
financial position and results of operations of the Company and its consolidated
subsidiaries in accordance with generally accepted accounting principles
consistently applied, except that such financial statements (a) do not contain
footnotes and (b) are subject to customary year-end adjustments, and with such
other exceptions as are agreed by ANI and Media General.

 

  (ii)   within forty-five (45) days of the close of the first three fiscal
quarters of each year, quarterly consolidated balance sheets of the Company as
of the end of such quarter and related consolidated statements of earnings and
cash flow for such quarter and for the fiscal year through the end of such
quarter and for the comparable quarter and period of the prior year, certified
by the Company’s chief financial officer as presenting fairly in all material
respects the consolidated financial position and results of operations of the
Company and its consolidated subsidiaries in accordance with generally accepted
accounting principles consistently applied, except that such financial
statements (a) do not contain footnotes and (b) are subject to customary
year-end adjustments, and with such other exceptions as are agreed by ANI and
Media General.

 

  (iii)   within ninety (90) days of the close of the fiscal year end, year-end
audited financials, including consolidated balance sheets of the Company as of
the end of such fiscal year and related consolidated statements of earnings and
cash flow for such fiscal year and for the prior fiscal year certified by the
Company’s independent public accountants presenting fairly the consolidated
financial position and results of operations of the Company and its consolidated
subsidiaries in accordance with generally accepted accounting principles
consistently applied.

 

  (iv)   promptly (but within any event within three (3) business days) after
receipt by the Company copies of management letters (if any) from the Company’s
independent public accountants or internal auditors,

 

  (v)   a written agenda at least ten (10) days in advance of each meeting of
the board or board committee of the Company or its subsidiaries,

 

-29-



--------------------------------------------------------------------------------

 

  (vi)   management’s proposed capital and operating budget for each fiscal year
at least fifteen (15) days prior to the Board meeting at which it is to be
submitted for approval by the Board and beginning with the budget for fiscal
year 2001, in any event at least fifteen (15) days prior to the commencement of
such fiscal year (and, in the case of fiscal year 2000, on or prior to July 15,
1999),

 

  (vii)   prior written explanation of any waiver or consent that any Class A
Shareholder is requested to sign, if the action for which such waiver or consent
is requested will conflict with or limit any of Media General’s or the Class A
Shareholders’ rights under this Agreement, the Certificate of Incorporation, the
Bylaws, the Stock Purchase Agreement or the Tax-Sharing Agreement (collectively,
the “Operative Documents”), and

 

  (viii)   any other information that any Class A Shareholder may reasonably
request in writing.

 

(f) ANI shall cause the Company to take all actions necessary and appropriate to
comply with the Company’s covenants contained in this Section 6.02.

 

(g) ANI and the Company covenant and agree that ANI and the Company shall owe to
the Class A Shareholders the full scope of fiduciary duties, including, but not
limited to, good faith, fairness and fair dealing, which the Company would owe
to any of its common stockholders. The Company and ANI acknowledge that (while
the Company is technically not a “close corporation” under Delaware Law) the
Company is a closely held corporation, and that as such, the fiduciary duties
owed by the Company to the Class A Shareholders and ANI are of the highest
degree and character, and ANI owes to the Class A Shareholders the same
fiduciary duties which the Company owes to its Class A Shareholders.

 

6.03 Governance Rights. Except as provided in the next sentence, all action of
the Board of Directors of the Company and its subsidiaries (including without
limitation the

 

-30-



--------------------------------------------------------------------------------

declaration of dividends and distributions) shall require the affirmative vote
of a majority of directors present at a meeting at which a quorum is present.
ANI and the Company covenant that the Company shall not, nor shall it permit any
subsidiary to, take or permit any of the following actions, unless the same
shall have first been approved by the requisite number of directors and the
Class A Director, and ANI covenants that it shall cause the Company and any
subsidiary of the Company, to refrain from the following actions, unless they
have been approved in the manner provided above:

 

  (a)   Make any payment to, or sell, lease, transfer or otherwise dispose of
any of its properties or assets to, or purchase any property or assets from, or
enter into or make or amend any transaction, contract, agreement, understanding,
loan advance or guarantee with or for the benefit of ANI or its affiliates
(other than the Company and its subsidiaries), other than (i) the payment of
management fees of $1 million per annum (except to the extent a greater amount
is set forth in the Approved Budget), (ii) to the extent provided for (x) in a
specific line item of the Approved Budget (which line item shall specify that
the payment is to or for the benefit of ANI or one of its affiliates (other than
the Company and its subsidiaries)) or (y) pursuant to the Tax Sharing Agreement,
(iii) loans, advances or other transfers of properties or assets to the extent
failure to make such loans, advances or other transfers of properties or assets
would cause Garden State or ANI to be in default under the indenture dated March
16, 1999 in respect of Garden State’s 8- 5/8% Senior Subordinated Notes due 2011
or the indenture dated October 1, 1997 in respect of Garden State’s 8-3/4%
Senior Subordinated Notes due 2009, in each case as in effect on the date
hereof, and (iv) Permitted Intercompany Debt (as defined below),

 

  (b)   Sell any equity interests or rights to acquire equity interest in the
Company or any of its subsidiaries,

 

  (c)   Merge (other than with The Denver Post), consolidate, sell substantially
all of the Company’s assets or liquidate (other than (x) the pledge or grant of
a security interest in shares of capital stock of the Company’s subsidiaries to
secure Permitted Debt, and the foreclosure on any such pledge or security
interest, and (y) as permitted by clause (a)(iii) above),

 

-31-



--------------------------------------------------------------------------------

 

  (d)   Make any Investments (including acquisitions of another business entity
and expansion into new businesses) exceeding an aggregate amount of such
Investments outstanding at any time of $15 million,

 

  (e)   Incur any Debt except (i) Permitted Debt and (ii) capitalized leases of
less than $10 million at any time outstanding (exclusive of those in effect on
the date hereof),

 

  (f)   Refinance or refund or amend, supplement or otherwise modify or waive
any material term of any loan agreement in respect of Debt required to be
approved by the Class A Director pursuant to clause (e) above,

 

  (g)   Enter into joint ventures and partnerships which amount to a cumulative
equity commitment in excess of $10 million in the aggregate,

 

  (h)   Amend the Tax Sharing Agreement, the Certificate of Incorporation or the
Bylaws,

 

  (i)   Fix the level of compensation for any employee over $300,000 per year,

 

  (j)   Enter into or permit to exist any agreement which limits or restricts
the rights of Media General or the Class A Shareholders under the Operative
Documents or the obligations of any Denver Person (as such term is defined in
Section 1.6(a) of the Stock Purchase Agreement) under the Operative Documents,

 

  (k)   Terminate the independent certified public accountants of the Company or
The Denver Post or appoint an independent certified public accountant for the
Company or The Denver Post (other than Ernst & Young LLP),

 

  (1)   Appoint and/or dismiss the Publisher of The Denver Post,

 

  (m)   Make capital expenditures in excess of $ 10 million in any year (other
than to the extent set forth in the Approved Budget),

 

  (n)   Repurchase or redeem securities of the Company, and

 

  (o)   Approve the capital and operating budget for the Company and its
subsidiaries for each fiscal year (as approved, the “Approved Budget”), provided
that until the Approved Budget for fiscal year

 

-32-



--------------------------------------------------------------------------------

 

         2000 is adopted, the preliminary budget attached as Exhibit B shall be
deemed to be the fiscal year 2000 Approved Budget.

 

As used in this Agreement:

 

“Debt” means (i) any indebtedness for borrowed money or the deferred purchase
price of property as evidenced by a note, bonds, or other similar instruments,
(ii) obligations as lessee under capital leases (to the extent required to be
capitalized under GAAP), (iii) without duplication, obligations secured by any
mortgage, pledge, security interest, encumbrance, lien or charge of any kind
existing on any asset owned or held by the Company or any subsidiary of the
Company whether or not the Company or a subsidiary has assumed or become liable
for the obligations secured thereby, (iv) any obligation under any interest rate
swap agreement, (v) accounts payable and (vi) obligations under direct or
indirect guarantees of (including obligations (contingent or otherwise) to
assure a creditor against loss in respect of) indebtedness or obligations of the
kinds referred to in clauses (i), (ii), (iii), (iv) and (v), above; provided
that Debt shall not include obligations in respect of any accounts payable that
are incurred in the ordinary course of the Company’s business.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Company or any of its subsidiaries of, or of a beneficial interest in, stock
or other securities of any other Person (other than a Person that prior to such
purchase or acquisition was a wholly-owned subsidiary of the Company), (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any subsidiary of the Company from any Person other than the Company,
of any equity securities of such subsidiary, or (iii) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses in the ordinary course of business) or capital contribution by
the Company or any of its subsidiaries to

 

-33-



--------------------------------------------------------------------------------

any other Person other than a wholly-owned subsidiary of the Company including
all indebtedness and accounts receivable from that other Person that are not
current assets or did not arise from sales to that other Person in the ordinary
course of business. The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment.

 

“Permitted Debt” shall mean (1) Debt incurred to redeem the 9% Cumulative
Preferred Stock, par value $.01 per share (including accrued but unpaid
dividends to the date of such redemption) as contemplated by the Stock Purchase
Agreement, (2) Debt incurred to refinance the Company’s and The Denver Post’s
outstanding indebtedness to Norwest Bank Colorado, National Association
(“Norwest Bank”) as of the date of the Closing under the Loan Agreement, dated
as of May 20,1994, between The Denver Post and Norwest Bank, as amended,
together with the amount of any bank overdrafts at Norwest Bank outstanding at
such time, (3) Debt incurred to fund net losses (other than depreciation and
amortization) pursuant to the Approved Budget or other initiatives or deviations
from the Approved Budget approved by the Board of Directors of the Company and
its subsidiaries (including the Class A Director) from time to time in
accordance with this Section 6.03, (4) Debt incurred to make capital
expenditures (other than capital expenditures made in violation of Section
6.03(m)), (5) revolving Debt of up to $5 million incurred for working capital
purposes, (6) up to $8 million of Debt incurred in respect of the press project
associated by the New York Times Company commercial print contract, (7) up to
$10 million of other Debt not described in the immediately preceding clauses (1)
through (6), and (8) Debt incurred to make required payments of principal,
interest, fees and other amounts on Permitted Debt to the extent the Company and
its subsidiaries have insufficient

 

-34-



--------------------------------------------------------------------------------

funds to make such payments. As used in the preceding sentence, Debt shall
include all fees and expenses incurred and borrowed in connection with the
incurrence of such Debt. Permitted Debt described in clauses (1), (2) and (3) of
the definition thereof that is repaid pursuant to Section 6.02(b) may not be
reborrowed as Permitted Debt, provided that (without limitation of and subject
to Section 6.02(b)), the foregoing shall not limit the ability of the Company
and its subsidiaries to pay down and reborrow Permitted Debt in connection with
cash management activities between Payment Dates; provided further, that, upon
reborrowing, the amount of Permitted Debt described in clauses (1), (2) and (3)
shall not exceed the amount of such Permitted Debt outstanding on the most
recent Payment Date after application of Available Cash required by Section
6.02(b) to be applied to the repayment of Permitted Debt on such Payment Date
(or, if the Company shall have failed to apply such Available Cash, the amount
of such Permitted Debt that would have been outstanding assuming such Available
Cash had been so applied). Guarantees by the Company or any of its subsidiaries
of Debt or other obligations of ANI or any of its affiliates (other than the
Company and its wholly-owned subsidiaries) (“Guaranteed Obligations”) shall be
Permitted Debt only if such guarantees meet the following conditions: (w) the
proceeds of Guaranteed Obligations may be used solely to fund the business,
liabilities and obligations of the Company and its wholly-owned subsidiaries by
way of Permitted Intercompany Debt and capital contributions, (x) the liability
of the Company in respect of such permitted guarantees shall not exceed (A) the
sum of all proceeds of Guaranteed Obligations advanced to the Company and its
wholly-owned subsidiaries, plus interest on and other amounts payable in respect
of Permitted Intercompany Debt less (B) the sum of all amounts paid by the
Company and its subsidiaries to or for the benefit of ANI and its affiliates

 

-35-



--------------------------------------------------------------------------------

(other than the Company and its subsidiaries) for any purpose whatsoever in
excess of amounts permitted by Sections 6.03(a)(i) and (ii) or otherwise
approved by the Board of Directors of the Company (including the Class A
Director) in accordance with Section 6.03, (y) the Company shall be entitled to
offset any amounts paid by the Company or any of its subsidiaries on or in
respect of such permitted guarantees against any amounts owed by the Company or
any of its subsidiaries to ANI or any of its affiliates with such amounts to be
applied first against Permitted Intercompany Debt and (z) the Company and its
subsidiaries shall be subrogated to the rights of the beneficiaries of such
permitted guarantees against ANI and its affiliates (other than the Company and
its subsidiaries) when all obligations of ANI and its affiliates (including the
Company and its subsidiaries) to such beneficiaries have been discharged.

 

To the extent that Permitted Debt (x) is borrowed directly by the Company or its
subsidiaries pursuant to a credit facility of ANI or its affiliates (other than
the Company and its subsidiaries), (y) constitutes a guarantee of Debt of ANI or
its affiliates (other than the Company and its subsidiaries) or (z) is borrowed
from ANI or any of its affiliates (other than the Company and its subsidiaries),
such Debt shall be on terms no less favorable as to amortization, mandatory
prepayments, interest rates, fees and covenants (except as to prepayment and
amortization as provided herein) than Debt of ANI or its affiliates, in the case
of clause (x), under such credit facility, and in the case of clause (y), in
respect of the Debt guaranteed, and in the case of clause (z), under the most
favorable revolving credit facility of ANI and its affiliates (other than the
Company and its subsidiaries) (unless the proceeds of such Debt are loaned to
the Company and its subsidiaries, in which case such terms shall by no less
favorable than those of the credit facility under which such Debt is incurred).
Permitted Debt described in clauses (y) and (z) above is referred to as
“Permitted Intercompany Debt”.

 

-36-



--------------------------------------------------------------------------------

 

  7.   PREEMPTIVE RIGHTS

 

The Company hereby grants to the Class A Shareholders the right to purchase
additional shares of the Company’s equity securities (or rights to acquire such
equity securities) (the “Purchase Right”) in connection with any issuance from
time to time by the Company of equity securities after the Closing Date, other
than any public offering by the Company (such securities the issuance of which
gives rise to a Purchase Right are referred to herein as “Covered Securities”)
in accordance with the following provisions:

 

(a) In the event the Company determines to sell Covered Securities, it shall
deliver to each Class A Shareholder a written notice (the “Transaction Notice”)
stating (i) its bona fide intention to sell Covered Securities, (ii) the
identity of the proposed transferee and the material terms of the transaction
and (iii) the Per Share Price (as defined below) at which it intends to issue
such Covered Securities.

 

(b) No later than ten (10) days after delivery to each Class A Shareholder of a
Transaction Notice (or, if later, five days following the date the independent
qualified appraiser described in the definition of Per Share Price delivers its
determination to the Class A Shareholders), each Class A Shareholder may elect
to purchase from the Company such number of shares of Covered Securities
(“Preemptive Shares”) as will maintain its percentage ownership in the Company
on a fully diluted basis (after giving effect to the sale of the Covered
Securities described in the Transaction Notice and the sale of the Common Stock
pursuant to the Purchase Right) at a price per share equal to the Per Share
Price by delivery to the Company of an election notice (the “Election Notice”)
stating such Class A Shareholder’s intention to exercise the Purchase Right.

 

-37-



--------------------------------------------------------------------------------

 

(c) Permitted Sales. The Company shall have ninety (90) days from the expiration
of the relevant period set forth in Section 7(b) to sell the Covered Securities
as to which a Transaction Notice has been given by the Class A Shareholders to
the Person or Persons specified in the Transaction Notice, but only upon terms
and conditions that are no more favorable in the aggregate to such other Person
or Persons or less favorable to the Company than those set forth in the
Transaction Notice.

 

(d) Reduction in Amount of Offered Securities. In the event the Company shall
sell less than all the Covered Securities specified in a Transaction Notice (any
such sale to be in the manner and on the terms specified in Section 7(c) above),
then the number of the Preemptive Shares to be purchased by a Class A
Shareholder shall be reduced pro rata.

 

(e) Closing. Upon the closing of the sale to such other Person or Persons of
Covered Securities, the Class A Shareholders shall purchase from the Company,
and the Company shall sell to the Class A Shareholders, the number of Preemptive
Shares specified in the Election Notices, as reduced pursuant to Section 7(d).

 

(f) Further Sale. In each case, any Covered Securities covered by a Transaction
Notice that are not sold on the basis set forth in paragraph (c) above may not
be sold or otherwise disposed of until the procedures specified in this Section
7 are complied with again.

 

(g) “Per Share Price” shall mean, with respect to Covered Securities to be
issued by the Company, an amount equal to the aggregate consideration (expressed
in dollars) to be paid to the Company for such Covered Securities (which may be
zero), divided by the number of Covered Securities to be issued on fully-diluted
basis. If such consideration includes non-cash consideration, and the Class A
Shareholders exercising their rights under this Article 7 and the Company cannot
agree on the dollar value of such consideration within five days of

 

-38-



--------------------------------------------------------------------------------

delivery of the Transaction Notice to the Class A Shareholders, such
consideration will be valued for purposes this Article 7 by independent
qualified appraisers jointly engaged by such Class A Shareholders and the
Company, whose fees and expenses shall be split between the Company, on the one
hand, and such Class A Shareholders, on the other hand.

 

  8.   MISCELLANEOUS

 

8.01 Indemnification. ANI hereby agrees to indemnify and hold Media General and
each other Class A Shareholder and the Company harmless from and against any
damage to Media General and each other Class A Shareholder and/or the Company
resulting from any breach of any covenant made herein by ANI, including all
actions, suits, judgments, costs and legal and accounting expenses incident to
any of the foregoing. Media General and each Class A Shareholder hereby agrees
to indemnify and hold ANI and the Company harmless from and against any damage
to ANI and/or the Company resulting from any breach of any covenant made herein
by Media General or such Class A Shareholder, as the case may be, including all
actions, suits, judgments, costs and legal and accounting expenses incident to
any of the foregoing.

 

8.02 Notices. All notices and other communications hereunder shall be in writing
and deemed to have been duly given if delivered by hand or mailed, postage
prepaid by certified mail, return receipt requested or by facsimile transmission
to the following persons and addresses:

 

 (a)

 

To the Company, or ANI

  

Mr. W. Dean Singleton,

             

Vice Chairman

             

Denver Newspapers, Inc.

             

Suite 525

             

4888 Loop Central Drive

             

Houston, Texas 77081

             

Facsimile No.: (303)894-9340

    

 

-39-



--------------------------------------------------------------------------------

 

   

With Copies to:

  

Howell E. Begle, Jr., Esq.

             

Verner, Liipfert, Bernhard,

             

McPherson & Hand Chartered

             

Suite 700

             

901 15th Street, N.W.

             

Washington, D.C. 20005

             

Facsimile No.: (202) 371-6279

        

and

                  

James Modlin, Esq.

             

Hughes Hubbard & Reed LLP

             

One Battery Park Plaza

             

New York, New York 10004

             

Facsimile No.: (212) 422-4726

    

(b)

 

To Media General:

  

Mr. J. Stewart Bryan III

             

Chairman

             

Media General, Inc.

             

333 East Grace Street

             

Richmond, Virginia 23219

             

Facsimile No.: (804) 649-6400

        

and

                  

George L. Mahoney, Esq.

             

General Counsel & Secretary

             

Media General, Inc.

             

333 East Grace Street

             

Richmond, Virginia 23219

             

Facsimile No.: (804) 649-6989

                        

With Copies to:

  

Stuart Katz, Esq.

             

Fried, Frank, Harris, Shriver &

             

Jacobson

             

One New York Plaza

             

New York, New York 10004

             

Facsimile No.: (212) 859-8587

    

 

or to such subsequent persons and addresses as may be specified by notice. All
notices shall be deemed to be given when received, provided that any notice
received after business hours or on a day that is not a business day shall be
deemed to be received on the next business day.

 

-40-



--------------------------------------------------------------------------------

 

8.03 Entire Agreement. Except as otherwise expressly provided herein, this
Agreement contains the entire agreement among the parties and it may not be
modified, changed, or amended unless the same be in writing and signed by all of
the parties hereto, or their successors or assigns.

 

8.04 Successors and Assigns. Subject to Section 1.04, all of the terms and
conditions herein contained shall bind and inure to the benefit of each of the
parties hereto, their successors, assigns, distributees, legatees, heirs,
executors, administrators and personal representatives and also any receiver or
trustee in bankruptcy or insolvency, including without limitation on Garden
State following the Contribution and on the surviving corporation in the merger
of the Company and The Denver Post (which shall be deemed to be the “Company”
hereunder) and the surviving corporation in the merger of ANI and Garden State
(which shall be deemed to be “ANI” hereunder).

 

8.05 Brokers and Expenses. Except as set forth in this Section 8.05, the Parties
agree to pay their respective expenses incurred in connection with this
Agreement. The Company agrees to (a) pay the legal and accounting expenses
necessarily and appropriately incurred by the Company in the implementation of
the transactions contemplated hereby (excluding any fees relating to the
negotiation and documentation of such transactions) and (b) reimburse Media
General for the expenses incurred by no more than two persons in attending
meetings of the Board of Directors of the Company and any of its subsidiaries
and any committees thereof, including the cost of air travel not to exceed the
cost of first class airfare. Each of Media General and ANI agrees to indemnify
the other and the Company against and hold the others harmless from any and all
liabilities (including without limitation, cost of counsel) to any persons
claiming brokerage commissions or finder’s fees on account of services

 

-41-



--------------------------------------------------------------------------------

purported to have been rendered on behalf of, or loss of investment rights or
opportunity caused by, the indemnifying party in connection with this Agreement
or the transactions contemplated hereby.

 

8.06 Waivers. The terms, covenants, representations, warranties or conditions of
this Agreement may be waived only by a written instrument executed by the Party
waiving compliance. The failure of any Party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time prior to any subsequent change in capital structure to enforce the
same. No waiver by any Party of any breach of any term, covenant,
representation, condition or warranty contained in this Agreement, whether by
contract or otherwise, in any one or more instances, shall be deemed to be or
construed as a waiver of any other breach of any other term, covenant,
representation, condition or warranty contained in this Agreement.

 

8.07 Announcement. Such public announcement or “release” describing the
transactions provided for herein as may be required by applicable law or
regulation shall be made by the Parties, the same to be approved in advance by
all Parties. No other public announcement or release with respect to the
transactions provided for herein shall be made by any Party, unless the same
shall be approved in advance by the other Parties hereto.

 

8.08 Captions and Pronouns. The captions appearing in this Agreement are
included solely for the convenience of the parties and shall not be given any
effect in construing this Agreement. Wherever singular pronouns are used herein,
the same shall include the plural, and vice versa and wherever words of any
gender are used herein, such words shall include other genders.

 

-42-



--------------------------------------------------------------------------------

 

8.09 Choice of Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of New York, without regard to
the conflict of laws provisions thereof.

 

8.10 Registration Rights. From and after the date hereof, Media General, as
holder of the shares of Class A Common Stock, shall have the Registration Rights
with respect to such shares of Class A Common Stock as set forth in Exhibit A
hereto, which Exhibit is hereby incorporated in full herein, and with respect to
any other “Registrable Securities,” as defined therein.

 

8.11 Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile signatures and in one or more counterparts, each of which shall be
deemed an original and all of which together will constitute one and the same
instrument.

 

8.12 Equitable Relief. The parties hereby acknowledge that monetary damages are
insufficient to adequately remedy the damages which will accrue, or which have
accrued, to a party hereto by reason of a failure to perform any of the
obligations required under this Agreement. Therefore, if any Party hereto shall
institute any action or proceeding to enforce the provisions hereof, any Person
(including the Company) against whom such action or proceeding is brought hereby
waives the claim or defense therein that such Party or personal representative
has or have an adequate remedy at law, and such Person shall not advance in any
such action or proceeding the claim or defense that such remedy at law exists.

 

-43-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date and
year first shown above.

 

DENVER NEWSPAPERS, INC.

By:

 

/s/  JOSEPH J. LODOVIC, IV        

--------------------------------------------------------------------------------

Its:

 

Executive Vice President and Chief Financial Officer

MEDIA GENERAL, INC.

By:

 

/s/  J. S. BRYAN III

--------------------------------------------------------------------------------

Its:

 

CHAIRMAN

--------------------------------------------------------------------------------

MEDIANEWS GROUP, INC.

By:

 

/s/  JOSEPH J. LODOVIC, IV

--------------------------------------------------------------------------------

Its:

 

Executive Vice President and Chief Financial Officer

GARDEN STATE NEWSPAPERS, INC., agrees to be bound by this Agreement as “ANI”
following the Contribution

By:

 

/s/  JOSEPH J. LODOVIC, IV        

--------------------------------------------------------------------------------

Its:

 

Executive Vice President and Chief Financial Officer

 

-44-



--------------------------------------------------------------------------------

 

EXHIBIT A

 

REGISTRATION RIGHTS

 

1. Certain Definitions. As used in this Exhibit A, the following phrases shall
have the following respective meanings:

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” shall mean the Class A Common Stock and the Class B Common Stock.

 

“Denver Shareholders’ Agreement” shall mean the Third Amended and Restated
Shareholders’ Agreement, dated as of June 30, 1999, of which this Exhibit A is a
part.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934 or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Holder” shall mean any person who is the owner of record of any of the
Registrable Securities.

 

“Registrable Securities” shall mean the shares of Class A common stock, par
value of $1.00 per share (the “Class A Common Stock”), of Denver Newspapers,
Inc., a Delaware corporation (the “Company”) held by Media General, Inc. on June
30, 1999, or hereafter acquired by any Class A Shareholders pursuant to



--------------------------------------------------------------------------------

 

Section 3.01 of the Denver Shareholders’ Agreement and any other securities that
may be issued or issuable by the Company, or any successor of the Company, as a
dividend or distribution upon or in exchange for or in replacement or conversion
of such shares (including any shares of Class B common stock, par value of $1.00
per share (“Class B Common Stock”) issued upon conversion of the Class A Common
Stock), or any such other securities. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (a) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of in accordance with such Registration Statement, (b) they
shall have been sold as permitted by, and in compliance with, Rule 144 (or
successor provision) promulgated under the Securities Act, (c) they shall have
been otherwise transferred, new certificates for them not bearing a legend
restricting further transfer under the Securities Act or the Denver
Shareholders’ Agreement shall have been delivered by the Company and subsequent
public distribution of them shall not require registration of them under the
Securities Act, or (d) they shall have ceased to be outstanding.

 

“Registration Statement” shall mean a Registration Statement filed or to be
filed by the Company to register under the Securities Act a sale of any of the
Registrable Securities by or for the account of any Holder. Such term includes
any prospectus included in the Registration Statement.

 

 

-2-



--------------------------------------------------------------------------------

 

“Securities Act” shall mean the Securities Act of 1933 or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time.

 

“Selling Holders” shall mean the Holders of Registrable Securities included in a
registration under either Section 2 or Section 3 of this Exhibit A.

 

“Transfer” shall mean any sale or other disposition of any Registrable
Securities which would constitute a sale thereof under the Securities Act.

 

All other capitalized terms not otherwise defined herein shall have the meaning
assigned to such terms in the Denver Shareholders’ Agreement.

 

2. Piggyback Registration.

 

(a) If at any time the Company determines that it will file a Registration
Statement for any public offering of its securities, either for its own account
or the account of any security holder (a “Piggyback Registration”), then the
Company shall give written notice to each Holder, at least 45 days in advance of
filing such Registration Statement, that such filing is expected to be made (the
“Piggyback Notice”). Such Notice shall also be given by the Company to all other
holders of the Company’s securities that are entitled to registration rights
with respect to such securities and all such holders shall be offered the
opportunity to have such securities included in the Piggyback Registration. Such
Notice to each Holder shall be deemed to be confidential information about the
Company and the Holder hereby agrees to maintain the confidentiality of such
information and shall not, directly or indirectly, take any action (including,
without limitation, the purchase or sale of the Company’s securities), with
respect to

 

 

-3-



--------------------------------------------------------------------------------

 

such information that is inconsistent with the confidential nature of such
information. Upon the written request of any Holder received by the Company no
later than 30 days following the Piggyback Notice (the “Piggyback Request”), and
subject to the conditions set forth in this Section 2, the Company shall include
in such Registration Statement all, but not less than all, of the Registrable
Securities held by such Holder for the purpose of registering those Registrable
Securities for sale by or for the account of such Holder. The Company shall have
exclusive control over the filing, amending, withdrawal and other actions
regarding such Registration Statement in accordance with the provisions of
Section 2(c) hereof. The Company shall have no obligation to give notice to any
Holder with respect to the filing of, or to include any Registrable Securities
for any Holder in, any Registration Statement on Form S-4 or Form S-8 (or
successor forms thereto).

 

(b) If (i) the securities to be sold by the Company pursuant to a Registration
Statement described in Section 2(a) hereof or (ii) none are to be sold by the
Company then, if the majority of the securities to be sold by others pursuant to
any such Registration Statement, are to be sold in any underwritten public
offering and are of the same class as the Registrable Securities, the right of
any Holder to have the Registrable Securities included in the same Registration
Statement may be conditioned upon the inclusion of such Holder’s Registrable
Securities in the same underwriting. The Company, all Selling Holders and all
other security holders proposing to sell securities in such underwriting shall
enter into an underwriting agreement in customary form with the underwriter or
underwriters. Notwithstanding any other provisions of this Section 2(b), if the
managing underwriter, which shall be a reputable and experienced firm selected
by the Company, determines that marketing factors require a limitation of the
number of securities to be included in the underwriting, the

 

 

-4-



--------------------------------------------------------------------------------

 

managing underwriter, in its sole discretion, may either eliminate all
Registrable Securities from such underwriting, or ratably limit the number of
Registrable Securities to be included in the underwriting for all Selling
Holders. The Company shall advise all Holders who shall have requested inclusion
of their Registrable Securities in the same underwriting of the aggregate number
of Registrable Securities that may be included for all Selling Holders. Such
aggregate number shall be allocated among all such Selling Holders in
proportion, as nearly as practical, to the number of Registrable Securities for
which each Selling Holder requested registration. No Registrable Securities
excluded from an underwriting by reason of such marketing limitation shall be
included in the Registration Statement. If any Holder disapproves of the terms
of the underwriting, he may elect to withdraw his Registrable Securities by
giving written notice to the Company and the managing underwriter. After
receiving any such Notice, the Company shall withdraw those Registrable
Securities from the Registration Statement. If a withdrawal of Registrable
Securities or any withdrawal of other securities (except a complete withdrawal
of all securities that were to be sold by the Company, in which case the Company
may withdraw the Registration Statement in its entirety) makes it possible,
within the marketing limitation set by the managing underwriter and the Company,
to include in the underwriting a greater number of Registrable Securities held
by other Selling Holders participating in such underwriting, then to the extent
practical, without delaying the underwriting, the Company shall offer to all
Selling Holders who then have Registrable Securities included in the
underwriting an opportunity to” include additional Registrable Securities in the
proportion previously described in this Section 2(b).

 

(c) After filing such Registration Statement, the Company shall use its best
efforts and shall take all appropriate actions to cause such Registration
Statement to become

 

 

-5-



--------------------------------------------------------------------------------

 

effective as soon as practical. After such Registration Statement becomes
effective, the Company shall use its best efforts and shall take all appropriate
actions to maintain the effectiveness of such Registration Statement for such
reasonable period, not exceeding 15 months, as the Selling Holders participating
in such registration may require to complete their contemplated sales in
compliance with the Securities Act. So long as the Registration Statement
remains in effect, the Company shall furnish to the Selling Holders
participating in such registration and their underwriters such quantities of
each prospectus included in the Registration Statement as they may reasonably
request.

 

3. Registration on Request.

 

(a) Request. Subject to Section 3(i) hereof, at any time and from time to time,
upon the written request of one or more Holders (the “Initiating Holders”) of
Registrable Securities representing not less than 25% of the Registrable
Securities that the Company effect the registration under the Securities Act of
all or part of such Initiating Holders’ Registrable Securities (a “Demand
Notice”), the Company will promptly give written notice of such requested
registration to all registered Holders of Registrable Securities, and thereupon
the Company will use its best efforts to effect the registration under the
Securities Act of:

 

(i) the Registrable Securities which the Company has been so requested to
register by such Initiating Holders, and

 

(ii) all other Registrable Securities which the Company has been requested to
register by the Holders thereof by written request given to the Company within
30 days after the giving of such written notice by the Company (the “Requesting
Holders”), all to the extent requisite to permit the disposition of the
Registrable Securities so to be registered.

 

 

-6-



--------------------------------------------------------------------------------

 

(b) Registration of Other Securities. Whenever the Company shall effect a
registration pursuant to this Section 3 in connection with an underwritten
offering by one or more Selling Holders of Registrable Securities, no securities
other than Registrable Securities shall be included among the securities covered
by such registration unless (a) the managing underwriter of such offering shall
have advised each Selling Holder of Registrable Securities to be covered by such
registration in writing that the inclusion of such other securities would not
adversely affect such offering or (b) the Selling Holders of not less than
66-2/3% of all Registrable Securities to be covered by such registration shall
have consented in writing to the inclusion of such other securities.

 

(c) Registration Statement Form. Registrations under this Section 3 shall be on
such appropriate registration form of the Commission as shall be selected by the
Company and as shall be reasonably acceptable to the Selling Holders of more
than 50% of the Registrable Securities so to be registered. The Company agrees
to include in any such Registration Statement all information which, in the
opinion of counsel to the Selling Holders of Registrable Securities so to be
registered and counsel to the Company, is required to be included.

 

(d) Effective Registration Statement. A registration requested pursuant to this
Section 3 shall not be deemed to have been effected (i) unless a Registration
Statement with respect thereto has become effective, (ii) if after it has become
effective, such registration is interfered with by any stop order, injunction or
other order or requirement of the Commission or other governmental agency or
court for any reason not attributable to the Selling Holders and has not
thereafter become effective, or (iii) if the conditions to closing specified in
the underwriting agreement, if any, entered into in connection with such
registration are not satisfied or waived, other than by reason of a failure on
the part of the Selling Holders.

 

 

-7-



--------------------------------------------------------------------------------

 

(e) Selection of Underwriters. The underwriter or underwriters of each
underwritten offering of the Registrable Securities so to be registered under
this Section 3 shall be selected by the Initiating Holders with the consent of
the Selling Holders (including the Initiating Holders) of more than 50% of the
Registrable Securities so to be registered.

 

(f) Priority in Requested Registration. If the managing underwriter of any
underwritten offering shall advise the Company in writing (with a copy to each
Selling Holder of Registrable Securities requesting registration) that, in its
opinion, the number of securities requested to be included in such registration
exceeds the number which can be sold in such offering within a price range
acceptable to the Selling Holders of 66-2/3% of the Registrable Securities
requested to be included in such registration, the Company will include in such
registration, to the extent of the number which the Company is so advised can be
sold in such offering, Registrable Securities requested to be included in such
registration, pro rata among the Selling Holders requesting such registration on
the basis of the percentage of the Registrable Securities of such Selling
Holders requested so to be registered. No Registrable Securities excluded from
an underwriting by reason of proration under this Section 3(f) shall be included
in the Registration Statement. If the Selling Holders of more than 50% of the
Registrable Securities so to be registered elect to sell their Registrable
Securities in an underwritten public offering, the right of any other Holder to
have Registrable Securities included in the same Registration Statement shall be
conditioned upon the inclusion of such Holder’s Registrable Securities in the
same underwriting. All Holders proposing to sell their Registrable Securities in
such underwriting shall enter into an underwriting agreement in customary form
with the underwriter or underwriters selected in the manner set forth above. If
any Holder disapproves of the terms of the underwriting, he may elect to
withdraw his Registrable Securities by giving written notice to

 

 

-8-



--------------------------------------------------------------------------------

 

the Company and the managing underwriter. After receiving any such notice the
Company shall withdraw those Registrable Securities from the Registration
Statement.

 

(g) Stock Split. In connection with an initial public offering, upon request
from the Initiating Holders, or the managing underwriters selected in accordance
with Section 3(e), the Company and its shareholders shall promptly effect a
stock split of the Common Stock on a pro rata basis to provide for such number
of shares as the Initiating Holders or such managing underwriter determines is
appropriate.

 

(h) Limitations if Company Offering in Process. After the initial public
offering of Registrable Securities, notwithstanding the other provisions of this
Section 3, the Company shall not be obligated to file any Registration Statement
pursuant to Section 3 hereof during any period commencing with the date of
filing of a Registration Statement under the Securities Act pertaining to an
underwritten public offering of Common Stock to be sold by or for the account of
the Company and ending three months after the effective date of such
Registration Statement, provided that (i) the procedures of Section 2 are
complied with in connection with such offering, (ii) the managing underwriter
determined that marketing factors required the exclusion of all Registrable
Securities and (iii) during such period the Company and the managing underwriter
in good faith use reasonable efforts to cause such Registration Statement to
become effective and to complete the public offering covered by such
Registration Statement.

 

(i) Limitations on Registration on Request. Notwithstanding anything in this
Section 3 to the contrary, in no event will the Company be required to effect,
in the aggregate pursuant to this Section 3, without regard to the holder of
Registrable Securities making such request, more than three registrations during
the term of this Agreement.

 

 

-9-



--------------------------------------------------------------------------------

 

4. Registration and Qualification Procedures. Whenever the Company is required
by the provisions of Section 3 to use its best efforts to effect the
registration of any Registrable Securities under the Securities Act or the
Company is required by the provisions of Section 2 to include Registrable
Securities in any registration of its securities, the Company will:

 

(i) as expeditiously as possible and in any event within 60 days of the Demand
Notice in the case of a request for registration pursuant to Section 3, prepare
and file with the Commission a Registration Statement with respect to such
Registrable Securities in connection with which the Company will give each
Selling Holder, the underwriters, if any, their respective counsel and
accountants, the opportunity to participate in the preparation of such
Registration Statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and will give each
of them such access to its books and records and such opportunities to discuss
the business of the Company with its officers and the independent public
accountants that have examined its financial statements as shall be necessary,
in the opinion of such Selling Holders’ and such underwriters’ respective
counsel, to conduct a reasonable investigation within the meaning of the
Securities Act;

 

(ii) in the case of registration required by Section 3, use its best efforts to
cause such registration statement to become effective not later than 120 days
after the Demand Notice;

 

(iii) prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and the
prospectus current and to comply with the provisions of the Securities Act with
respect to the sale of the securities

 

 

-10-



--------------------------------------------------------------------------------

 

covered by such registration statement whenever the Selling Holder of such
securities shall desire to sell the same; provided, however, the Company shall
have no obligation to file any amendment or supplement at its own expense more
than 15 months after the effective date of such Registration Statement;

 

(iv) furnish to each Selling Holder such numbers of copies of preliminary
prospectuses and prospectuses and each supplement or amendment thereto and such
other documents as each such Selling Holder may reasonably request in order to
facilitate the sale or other disposition of the Registrable Securities owned by
such Selling Holder in conformity with (A) the requirements of the Securities
Act and (B) such Selling Holders’ proposed method of distribution;

 

(v) register or qualify the Registrable Securities covered by such Registration
Statement under the securities laws of such jurisdictions within the United
States as each Selling Holder shall reasonably request, and do such other
reasonable acts and things as may be required of it to enable each Selling
Holder to consummate the sale or other disposition in such jurisdictions of the
securities owned by such Selling Holder; provided, however, that the Company
shall not be required to (A) qualify as a foreign corporation or consent to a
general and unlimited service of process in any such jurisdictions, or (B)
qualify as a dealer in securities;

 

(vi) furnish, at the request of any Selling Holder on the date such Registrable
Securities are delivered to the underwriters for sale pursuant to such
registration or, if such securities are not being sold through underwriters, on
the date the Registration Statement with respect to such Registrable Securities
becomes effective, (i) an opinion, dated such date, of counsel representing the
Company for the purposes of such

 

 

-11-



--------------------------------------------------------------------------------

 

registration, addressed to the underwriters, if any, and to each Selling Holder,
covering such legal matters with respect to the registration in respect of which
such opinion is being given as the Selling Holder of such Registrable Securities
may reasonably request and are customarily included in such opinions and (ii)
letters, dated, respectively, (1) the effective date of the Registration
Statement and (2) the date such securities are delivered to the underwriters, if
any, for sale pursuant to such registration, from a firm of independent public
accountants of recognized national standing selected by the Company, addressed
to the underwriters, if any, and to the Selling Holder making such request,
covering such financial, statistical and accounting matters with respect to the
registration in respect of which such letters are being given as the Selling
Holder of such Registrable Securities may reasonably request and are customarily
included in such letters;

 

(vii) enter into and perform an underwriting agreement with the managing
underwriter, if any, selected as provided herein, containing customary (A) terms
of offer and sale of the Registrable Securities, payment provisions,
underwriting discounts and commissions, and (B) representations, warranties,
covenants, indemnities, terms and conditions; the Selling Holders may, at their
option, require that any or all of the representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such Selling Holders
and that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement be conditions precedent to the
obligations of such Selling Holders; such Selling Holders shall not be required
to make any representations or warranties to or agreements with the Company or
the underwriters other than representations, warranties or agreements regarding
such Selling Holders and

 

 

-12-



--------------------------------------------------------------------------------

 

such Selling Holders’ intended method of distribution and any other
representation required by law and Section 7(c) hereof; and

 

(viii) notify each Selling Holder at any time when a prospectus relating to the
registration is required to be delivered under the Securities Act, upon
discovery that, or upon happening of any event as a result of which, the
prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
at the request of any such Selling Holder promptly prepare and furnish to such
Selling Holder a reasonable number of copies of a supplement to or an amendment
of such prospectus as may be necessary so that as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

5. Allocation of Expenses. If the Company is required by the provisions hereof
to use its best efforts to effect the registration or qualification under the
Securities Act or any state securities laws of any Registrable Securities, the
Company shall pay all expenses in connection therewith (other than underwriting
discounts and commissions attributable to the Registrable Securities being
registered or qualified), including, without limitation, (i) all expenses
incident to filing with the National Association of Securities Dealers, (ii)
registration fees, (iii) printing expenses, (iv) accounting and legal fees and
expenses, except to the extent in a registration pursuant hereto the holders of
Registrable Securities elect to engage accountants or attorneys in

 

 

-13-



--------------------------------------------------------------------------------

 

addition to the accountants and attorneys engaged by the Company and one firm of
attorneys for the Selling Holders, in which case such holders shall pay the fees
and expenses of such additional accountants and attorneys, (v) expenses of any
special audits incident to or required by any such registration or
qualification, (vi) premiums for insurance in such amount, if any, deemed
appropriate by the managing underwriter and (vii) expenses of complying with the
securities laws of any jurisdictions in connection with such registration or
qualification.

 

6. Indemnifications. In connection with any Registration Statement filed
pursuant to this Exhibit A, the Company shall indemnify and hold harmless each
Selling Holder whose Registrable Securities are included in the Registration
Statement, each underwriter who may purchase from or sell any Registrable
Securities for any such Selling Holder and each person who controls any such
Selling Holder or any such underwriter, within the meaning of the Securities Act
or the Exchange Act and against any and all losses, claims, damages, and
liabilities (joint or several) caused by any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
preliminary prospectus, prospectus or offering material or any related state
securities or “blue sky” applications or other instruments or caused by any
omission or alleged omission to state in the Registration Statement or any
preliminary prospectus, prospectus or offering material or any related state
securities or “blue sky” applications or other instruments any material fact
required to be stated or necessary to make the statements which are made, in
light of the circumstances under which they were made, not misleading, or any
violation or alleged violation of the Exchange Act, state securities laws, or
the rules and regulation thereunder, together with the costs of investigating
and defending any such claim (including reasonable attorneys’ fees) except
insofar as such losses, claims, damages or liabilities are caused by any untrue
statement or alleged untrue statement or omission or

 

 

-14-



--------------------------------------------------------------------------------

 

alleged omission based upon information furnished in writing to the Company by
such Selling Holder, underwriter or controlling person expressly for use in the
Registration Statement or any related state securities or “blue sky”
applications or other instruments. Each Selling Holder whose Registrable
Securities are included in any Registration Statement filed pursuant to this
Exhibit A shall severally, and not jointly, indemnify and hold harmless the
Company, its directors, each officer signing the Registration Statement, each
other person (including each other Holder) whose securities are included in the
Registration Statement, each underwriter who may purchase from or sell any
securities for the Company or any other person pursuant to the Registration
Statement and each person, if any, who controls the Company, any such other
person or any such underwriter, within the meaning of the Securities Act, from
and against any and all losses, claims, damages and liabilities caused by any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, preliminary prospectus, prospectus or offering material
or any related state securities or “blue sky” applications or other instruments
or caused by any omission or alleged omission to state therein any material fact
required to be stated or necessary to make the statements which are made, in
light of the circumstances under which they were made, not misleading, insofar
as such losses, claims, damages or liabilities are caused by any untrue
statement or alleged untrue statement or omission or alleged omission based upon
information furnished in writing signed by an officer of the Selling Holder from
whom indemnification is sought expressly for use in the Registration Statement
or any related state securities or “blue sky” applications or other instruments.
To the extent the provisions contained in this Exhibit A are in conflict with
any indemnification provisions that are included in any underwriting agreement
entered into by the Company and/or

 

 

-15-



--------------------------------------------------------------------------------

 

one or more Selling Holders with one or more underwriters in connection with any
underwritten public offering registered under any Registration Statement filed
pursuant to this Exhibit A, the provision of the underwriting agreement shall
govern. The indemnities provided for in this Section 6 shall be independent of
and in addition to any other indemnity provisions of the Agreement.

 

7. Miscellaneous.

 

(a) Each Selling Holder whose Registrable Securities are included in any
Registration Statement filed pursuant to this Exhibit A shall furnish to the
Company such information regarding such Selling Holder and the sale proposed by
such Selling Holder as may reasonably be required for inclusion in the
Registration Statement or any related state securities or “blue sky”
applications or other instruments, as may be necessary to provide supplement
information to the Commission, the National Association of Securities Dealers,
Inc. or any administrator of any state securities or “blue sky” law, or as the
Company or any underwriter may reasonably request.

 

(b) The registration rights granted in this Exhibit A are not assignable, in
whole or in part, without the prior written consent of the Company, except such
rights shall transfer with the ownership of the Registrable Securities in
accordance with the Denver Shareholders’ Agreement.

 

(c) As a condition to having Registrable Securities included in any Registration
Statement filed pursuant to this Exhibit A, such Holder may be required to
agree, in a manner acceptable to the Company, that in selling the Registrable
Securities the Holder will comply with all applicable laws and regulations
including, but not limited to, Regulation M, if applicable, promulgated under
the Securities Exchange Act of 1934, as amended.

 

 

-16-



--------------------------------------------------------------------------------

 

(d) All rights of Holders of Registrable Securities under this Exhibit A are
subject to compliance with and the rights of the Company and MediaNews Group,
Inc. (and their successors) under Article 2 of the Denver Shareholders’
Agreement.

 

 

-17-